Citation Nr: 1033740	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sinusisis.

2.  Entitlement to service connection for rhinitis.

3.  Entitlement to service connection for a variously diagnosed 
psychiatric disability, to include posttraumatic stress disorder 
(PTSD).

4.  Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen 
a claim of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1968 to June 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2006 rating 
decision by the Houston, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In June 2010, a videoconference 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  During the 
hearing, the Veteran requested, and was granted, a 60 day 
abeyance period for submission of additional evidence.  VA has 
since received a duplicate of the Veteran's DD Form 214.  

The Veteran had also initiated an appeal of an RO determination 
that new and material evidence had not been sumbitted to reopen a 
claim of service connection for foot fungus.  By rating decision 
in April 2010, the RO granted the benefit sought (service 
connection for onychomycosis of the feet).  The United States 
Court of Appeals for the Federal Circuit has held that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated by 
the Veteran's notice of disagreement on such issue.  Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that 
matter is not before the Board.

The issues of service connection for sinusitis, rhinitis, 
and a variously diagnosed psychiatric disability, to 
include PTSD, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.
FINDINGS OF FACT

1.  An unappealed February 2003 rating decision denied the 
Veteran service connection for bilateral hearing loss based 
essentially on findings that such disability was not shown, and 
that the evidence also did not show that any such disability 
might be related to his service.

2.  Evidence received since the February 2003 rating decision 
does not include competent evidence that shows/tends to show the 
Veteran has a hearing loss disability of either ear by VA 
standards, or to relate such disability to his service.  

3.  An unappealed February 2003 rating decision denied the 
Veteran service connection for tinnitus based essentially on 
findings that such disability was not manifested in service or 
might be related to the Veteran's service.  

4.  Evidence received since the February 2003 rating decision 
does not include any evidence that shows or suggests that any 
tinnitus might be related to the Veteran's service.  


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim 
of service connection for bilateral hearing loss may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2. New and material evidence has not been received, and the claim 
of service connection for tinnitus may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, VCAA notice must 
notify the claimant of the meaning of new and material evidence 
and of what evidence and information (1) is necessary to reopen 
the claim; (2) is necessary to substantiate each element of the 
underlying service connection claim; and (3) is specifically 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
final denial on the merits.

The appellant was advised of VA's duties to notify and assist in 
the development of the claims prior to initial adjudication.  An 
October 2005 letter explained what was necessary to establish the 
underlying claims of service connection, and of his and VA's 
responsibilities in claims development.  This letter also 
provided notice in accordance with Kent.  A March 2006 letter 
informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment records 
have been secured.  In a claim to reopen a previously denied 
claim, the duty to assist by arranging for a VA examination or 
obtaining a medical opinion does not attach unless/until the 
claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant 
has not identified any evidence pertinent to these matters that 
remains outstanding.  Notably, although he has testified that he 
received treatment for hearing complaints in 1979, he also 
testified that he first had problems with hearing in 2003 or 2004 
and that the only evidence in this regard is what is already in 
the record.  Moreover, the medical evidence dated in 1979 that is 
of record (private treatment reports) is silent regarding hearing 
loss and tinnitus.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claims.

A February 2003 rating decision denied the Veteran service 
connection for bilateral hearing loss and tinnitus essentially on 
the bases that there was no evidence that he had bilateral 
hearing loss disability (as defined by regulation) or that such 
disability or any tinnitus might be related to his service.  The 
Veteran was notified of the February 2003 rating decision and of 
his appellate rights.  He did not file a notice of disagreement 
with that decision, and it became final based on the evidence of 
record at the time of the decision.  The claims may not be 
reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, governing law provides that if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence already of record when the last final 
denial of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence of record at the time of the February 2003 rating 
decision included the Veteran's STRs which show that audiometry 
on service separation examination in December 1969 found puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
25
30
40
LEFT
25
25
30
35
35

In history noted at the time, he did not report ear, nose or 
throat trouble or hearing loss.  A report of a January 1970 ENT 
(ear, nose and throat) consultation notes that the Veteran denied 
any otologic problems, his ears were within normal limits on 
physical evaluation, and the impression was no significant 
pathology.  The STRs do not mention tinnitus.  

The record at the time of the February 2003 rating decision also 
included VA and private treatment records (beginning in 1979), 
which do not mention complaints of hearing loss or tinnitus, and 
reports of January 2003 VA audiological and ear disease 
examinations.  

The January 2003 ear disease examiner reviewed the  claims file 
and noted that the Veteran reported the onset of hearing loss and 
tinnitus approximately one year prior, and also reported 
bilateral tinnitus (constant in the right ear).  He denied 
infection.  The examiner noted the December 1969 finding of mild 
hearing loss, bilaterally, and commented that, therefore, it may 
be assumed that the Veteran's hearing loss is related to exposure 
to excessive noise during his military career.  However, since it 
did not become apparent until a year ago, it may be due to 
exposure to excessive noise as a truck driver.  

On VA audiological evaluation, audiometry revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
25
LEFT
10
5
5
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 95 percent in the left ear.  The 
Veteran reported experiencing constant right ear tinnitus for the 
past year.  It was noted that he had a history of ear infections 
and, according to his clinical file, a history of varying amounts 
of hearing loss particularly in his right ear.  At the time of 
examination, he appeared to be asymptomatic.  The examiner noted 
that audiologic test results indicated mild conductive loss of 
hearing sensitivity at 3000 Hertz in the right ear and hearing 
within normal limits in the left ear.  Intertest consistency was 
judged good in both ears and the Veteran's claims file was 
reviewed as part of the evaluation.  The examiner opined that it 
is not at least as likely as not that the claimed conditions 
are related to military noise exposure and explained that the 
amount of hearing loss noted on the Veteran's ETS (expiration of 
term of service) physical may very well have been related to a 
temporary condition and caused by an ear infection and that his 
current hearing loss being conductive in nature is not, 
therefore, related to noise exposure.  

Evidence received since the February 2003 rating decision 
consists of VA records from 2003 to the present which do not show 
complaints of, or treatment for, hearing loss or tinnitus and the 
Veteran's written communications and hearing testimony which note 
his history of military noise exposure and hearing loss and 
tinnitus complaints in service.  

As the claims were previously denied because the evidence did not 
show that the Veteran had a hearing loss disability or that any 
current hearing loss or tinnitus disability might be related to 
his service, for evidence received since the February 2003 denial 
to be new and material, it must (as the Veteran has been advised, 
including at the June 2010 hearing) relate to these unestablished 
facts, i.e., it must tend to show both that he has a hearing loss 
disability, and that such disability and his tinnitus might be 
related to his service.

The additional evidence received since February 2003 is new in 
that it was not previously of record.  However, it does not 
include, and the Veteran has not identified, any report of 
audiometry that shows (or suggests) he has a hearing loss 
disability of either ear as defined in 38 C.F.R. § 3.385.  
Furthermore, the Veteran has not submitted (or identified) any 
medical opinion that indicates or suggests that any hearing loss 
disability or tinnitus he might have is related to his service.  
VA treatment records associated with his claims file in the 
interim since February 2003 do not address these matters.  

As for the Veteran's testimony and statements, they cannot serve 
to establish that he has a hearing loss disability as that 
requires specific audiometry findings.  See 38 C.F.R. § 3.385.  
Nor (other than by describing continuity of symptomatology, which 
is not alleged) can it establish a link between any current 
hearing loss or tinnitus and service/noise trauma therein.  Moray 
v. Brown, 5 Vet. App. 211 (1993) (lay assertions regarding 
medical causation do not constitute material evidence to reopen a 
previously denied claim).  The matter of a medical nexus between 
any current disability and remote events in service is a medical 
question that requires medical expertise, and is beyond the realm 
of lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Jandreau v. Nicholson, 492 F. 3d 1372, 1374 (Fed. 
Cir. 2007)

In summary, the additional evidence received does not address the 
unestablished facts necessary to substantiate his claims, i.e., 
that the Veteran has a hearing loss disability as defined by 
regulation and that any current hearing loss or tinnitus might be 
related to his service. Therefore, the additional evidence 
received does not raise a reasonable possibility of 
substantiating the claims and is not material.  Accordingly, the 
claims may not be reopened.


ORDER

The appeal to reopen claims of service connection for bilateral 
hearing loss and tinnitus is denied.


REMAND

The Veteran alleges that he has PTSD resulting from his service 
in Vietnam.  His DD-214 shows that he served as a construction 
worker with an engineering battalion in Vietnam from February 19, 
1969 to January 25, 1970.  

In March 2010, the RO made a Formal Finding that there was a lack 
of information which was required to verify the Veteran's claimed 
stressors.  On July 13, 2010, VA published a final rule that 
amended its adjudication regulations pertaining to claims of 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  75 Fed. Reg. 39843 (July 13, 
2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting 
effective and applicability dates).  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with who VA has 
contracted; confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death 
or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's response 
to the event or circumstance involved a psychological 
or psycho-physiological state of fear, helplessness, 
or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13,  
2010).

The amended regulation applies in the instant case.

Furthermore, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Court held, in essence, that the matter of service connection for 
psychiatric disability other than PTSD is part and parcel of a 
service connection for PTSD claim (and is before the Board).  
Here, PTSD has been diagnosed; however, the record also includes 
diagnoses of psychiatric disability other than PTSD (depression 
and adjustment disorder).  As the RO has not developed or 
adjudicated the matter of service connection for psychiatric 
disability other than PTSD, the Board must remand this matter for 
such action.

Regarding the claims of service connection for sinusitis and 
rhinitis, in his June 2010 videoconference hearing testimony the 
Veteran related that in 1971 he received treatment at the Audie 
Murphy VA Medical Center (VAMC) for these problems, and has had 
them ever since.  1971 treatment records from Audie Murphy VAMC 
are not associated with the claims file (and the record does not 
reflect an attempt to secure such records).  If such records 
exist, they would be pertinent evidence in these matters.  
Notably, pertinent VA treatment records are constructively of 
record.  Consequently, the records must be sought, and if they 
are located and do show treatment for these claimed disabilities 
in the first post-service year, as alleged, further development 
(such as an examination to secure a medical nexus opinion) may be 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim of entitlement to 
service connection for psychiatric disability 
other than PTSD, the RO should send the 
Veteran a letter providing him all VCAA-
mandated notice, and afford him and his 
representative the opportunity to respond.

2.  The RO should ask the Veteran to identify 
all providers of treatment he has received 
for psychiatric disability, sinusitis or 
rhinitis since his June 1970 separation from 
service, and to provide authorizations for VA 
to secure records of any such private 
treatment.  The RO should secure copies of 
complete clinical records of all evaluations 
and treatment he received from the identified 
sources (to specifically include the records 
of all VA hospitalizations, evaluation, 
and/or treatment from the Audie Murphy VAMC, 
in particular from 1971).  (If Audie Murphy 
VAMC records from 1971 are unavailable, it 
must be so certified for the record, with 
explanation.) The Veteran should be notified 
if any private records sought are not 
received pursuant to the RO's request (and 
reminded that ultimately it is his 
responsibility to ensure that private records 
are received).

3.  Thereafter, the RO should make a formal 
determination as to whether there is credible 
supporting evidence that a claimed stressor 
event in service occurred (making any 
credibility assessments necessary).  This 
determination should reflect consideration of 
the amended regulations pertaining to the 
adjudication of claims of service connection 
for PTSD.  The RO should explain the 
rationale for their conclusion.

4.  After the development sought above is 
completed, the RO should arrange for a VA 
psychiatric examination of the Veteran to 
determine whether he has any psychiatric 
disability that is etiologically related to 
his service, and specifically whether he has 
PTSD (or other psychiatric disability) 
resulting from a stressor event in service 
(as opposed to any pre or postservice 
stressor event).  The examiner must be 
advised by the RO of what, if any, stressor 
event in service is determined to be 
corroborated.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examination and 
the report thereof must be in accordance with 
DSM-IV.  The examiner must explain the 
rationale for all opinions given.  If it is 
determined that the Veteran was exposed to a 
stressor event in service, but does not meet 
the criteria for a diagnosis of PTSD or if 
the PTSD is determined to have resulted from 
a pre/or postservice stressor event, the 
rationale for such conclusion should be 
explained in detail.

5.  If (and only if) records received from 
any provider (pursuant to the request in #2, 
above) show continuity of treatment for 
sinusitis and/or rhinitis, and/or that the 
Veteran received treatment for such 
disabilities in the first post-service year, 
the RO should arrange for the Veteran to be 
examined by an appropriate physician to 
confirm the presence and determine the likely 
etiology of such disabilities (and 
specifically whether they, at least as likely 
as not, are related to the Veteran's 
service).  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
any such examination, and the examiner must 
explain the rationale for all opinions.

6.  The RO should then re-adjudicate these 
claims.  If any remains denied, the RO should 
issue an appropriate supplemental SOC and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


